Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,318,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as can be seen in the portions cited in the office action the prior art teaches the cited suture within the same filed of a capacitance in parallel to the secondary coil. In regards with resonant frequency signature within a frequency identification band utilized by the inductive power supply .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6- 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan (U.S. 2004/0130425) in view of Snyder (Snyder et al. US 6,361,396)
With regards to claim 1 Dayan teaches a remote device for receiving wireless power from an inductive power supply, the remote device comprising: (200) a secondary circuit with a secondary coil for receiving operating wireless power from the inductive power supply for the remote device at one or more resonant power transfer frequencies; (201) resonant frequency signature circuitry including a capacitance in parallel to the secondary coil selected, (201a) to provide the remote device with a predetermined resonant frequency signature including one or more resonant frequencies different from the one or more resonant power transfer frequencies	(para 0018) and wherein the capacitance in parallel to the secondary coil (Fig. 3) comprises an identification capacitance that is configured to provide the resonant frequency signature within a frequency identification band utilized by the inductive power supply {during the selection of a capacitor value, a resonant frequency signature within a frequency identification band can be selected in a simple manner when considering the skill of one in the art by virtue of the components when connected in either series or parallel a particular signature can be created (i.e. resonance or resonant frequency) also please see applicant remarks para 0033 and U.S. patent 6,825,620 cited as prior art.}.
Dayan does not teach wherein the resonant frequency signature identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device comprises an identification capacitance that is 
Yet Snyder in the related art of resonant identification, teaches the resonant frequency signature identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device (column 4, Figure 1) comprises an identification capacitance that is configured to provide the resonant frequency signature within a frequency identification band utilized by the inductive power supply {during the selection of a capacitor value, a resonant frequency signature within a frequency identification band can be selected in a simple manner when considering the skill of one in the art by virtue of the components when connected in either series or parallel a particular signature can be created (i.e. resonance or resonant frequency) also please see applicant remarks para 0033 and U.S. patent 6,825,620 cited as prior art.}.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Dayan with the teachings of the resonant frequency signature identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device comprises an identification capacitance that is configured to provide the resonant frequency signature within a frequency identification band utilized by the inductive power supply discloses by Snyder so as to be able to better identify devices via multiple frequencies per device, noting that Snyder shows a separate identification circuit. 	
With regards to claims 2, 9 and 14 Dayan in view of Snyder teach including charging circuitry for charging a battery in the remote device with the operating wireless 
With regards to claims 3, 10 and 15 Dayan in view of Snyder teach including power conditioning circuitry for directly powering the remote device with the operating wireless power (202; Dayan).
With regards to claims 4 and 11 Dayan in view of Snyder teach wherein the resonant frequency signature circuitry includes an identification capacitor connected in parallel to the secondary.	(201A; Dayan)
With regards to claim 6 Dayan in view of Snyder teach a load enable delay circuit for delaying power for a period of time sufficient for the resonant frequency signature circuitry to establish resonance and for the resonance to be conveyed to the inductive power supply through reflected impedance. (para 0018)
With regards to claim 7 Dayan in view of Snyder teach the predetermined resonant frequency signature includes a predetermined resonant frequency different from an inherent resonant frequency of the remote device without the resonant frequency signature circuitry. (column 4, Figure 1; Snyder).
With regards to claims 8 Dayan teaches a method for receiving wireless power from an inductive power supply, said method comprising (200) for receiving operating wireless power from the inductive power supply for the remote device at one or more resonant power transfer frequencies; (201)
Dayan does not teach utilizing resonant frequency signature circuitry including an identification capacitance in parallel to the secondary to interact with a wireless power transmission field, wherein the resonance frequency signature circuitry is selected 
Yet Snyder in the related art of resonant identification, teaches electrically connecting resonant frequency signature circuitry including an identification capacitance in parallel to the secondary to interact with a wireless power transmission field, wherein the resonance frequency signature circuitry is selected to provide the remote device with a predetermined resonant frequency signature including one or more resonant identification frequencies different from the one or more resonant power transfer frequencies, wherein the predetermined resonant frequency signature identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device (column 4, Figure 1) and wherein the identification capacitance is configured to provide the resonant frequency signature within a frequency identification band utilized by the inductive power supply {during the selection of a capacitor value, a resonant frequency signature within a frequency identification band can be selected in a simple manner when considering the skill of one in the art by virtue of the components when connected in either series or parallel a particular signature can be created (i.e. resonance or resonant frequency) also please see applicant remarks para 0033 and U.S. patent 6,825,620 cited as prior art.}..

With regards to claim 13 Dayan teaches a remote device for receiving wireless power from an inductive power supply, said remote device comprising (200): 
a secondary coil for receiving operating wireless power from the inductive power supply at one or more operating power transfer frequencies (201);
Dayan does not teach resonant frequency signature circuitry including an identification capacitance in parallel the secondary coil that provides one or more predetermined resonant identification frequencies different from the one or more resonant power transfer frequencies, wherein the resonant frequency signature circuitry provides a resonant frequency signature that identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device 
Yet Snyder in the related art of resonant identification teaches resonant frequency signature circuitry including an identification capacitance in parallel the secondary coil that provides one or more predetermined resonant identification frequencies different from the one or more resonant power transfer frequencies, wherein the resonant frequency signature circuitry provides a resonant frequency signature that identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device (column 4, Figure 1) and wherein the identification capacitance is configured to provide the resonant frequency signature within a frequency identification band utilized by the inductive power supply .
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Dayan by having resonant frequency signature circuitry including an identification capacitance in parallel the secondary coil that provides one or more predetermined resonant identification frequencies different from the one or more resonant power transfer frequencies, wherein the resonant frequency signature circuitry provides a resonant frequency signature that identifies at least one of the remote device, a type of the remote device, a class of the remote device, and a manufacturer of the remote device and wherein the identification capacitance is configured to provide the resonant frequency signature within a frequency identification band utilized by the inductive power supply with the teachings of Snyder so as to be able to better identify devices via multiple frequencies per device, noting that Snyder shows a separate identification circuit. 
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dayan in view of Snyder 2 as applied to claims 1 and 8 above, and further in view of Suga et al. US 6,427,065.
With regards to claims 5 and 12 Dayan in view of Snyder teach the remote device of claim 1 yet do not disclose wherein the resonant frequency signature circuitry includes a plurality of identification capacitors connected in parallel to the secondary, each providing resonance at a different frequency.	 
In the related art, Suga teaches, the resonant frequency signature circuitry includes a plurality of identification capacitors connected in parallel to the secondary, each providing resonance at a different frequency (Figure 8a, column 11). 
Therefore it would have been obvious to one having ordinary skill in the art at the time that the invention was made to modify the system of Dayan by the teachings of Snyder and Suga so as to be able to better identify devices via multiple frequencies per device, noting that Snyder shows a separate identification circuit and Suga shows how a circuit can be altered to control voltage and frequency (Figure 8B) by switching parallel capacitors in and out.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.
Note to Applicant Regarding Claim Interpretation: the words "configured to," "for," and " adapted to" in an apparatus claim, as recited in his case, is often indicative of intended use/functional language and does not require that reference explicitly teach the intended use of the element. A recitation of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, hence it meets the claim. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836